17 N.Y.2d 758 (1966)
In the Matter of the People of the State of New York, Respondent,
v.
Compact Associates, Inc., et al., Appellants.
Court of Appeals of the State of New York.
Argued March 30, 1966.
Decided April 28, 1966.
Thomas D. Edwards, Hamilton O. Hale and Perry Ashley for appellants.
Louis J. Lefkowitz, Attorney-General (Mortimer Sattler and Samuel A. Hirshowitz of counsel), for respondent.
Concur: Chief Judge DESMOND and Judges FULD, VAN VOORHIS, BURKE, SCILEPPI, BERGAN and KEATING.
Order affirmed, with costs; no opinion.